Citation Nr: 1429294	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  07-24 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for chronic lumbosacral strain (claimed as a low back condition), to include as secondary to service-connected left and right knee disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied service connection for chronic lumbosacral strain.

This issue was remanded by the Board in March 2011, February 2013, and November 2013.  It now returns for appellate review.

The Board notes that the Veteran requested a Travel Board hearing before a Veterans Law Judge in his November 2009 substantive appeal.  However, the request was deemed withdrawn in the March 2011 Board remand.

For the reasons explained below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a current low back disability that was caused by his service-connected right and left knee disabilities.

The claim was remanded by the Board in November 2013 so that the Veteran could be afforded an additional VA examination, but the Veteran failed to appear for the examination as scheduled.  However, the claims file contains no notice letter reflecting that the Veteran was notified of a scheduled examination, and his representative has argued that such notice was never received.

Prior to May 2013, the United States Court of Appeals for Veterans Claims (Court) had held that VA was entitled to the presumption of regularity that VA employees had properly discharged their official duty to notify a Veteran of scheduled VA examinations.  The presumption of regularity could be rebutted by clear evidence to the contrary.  The Court also held that the absence of a copy of notice in the claims file did not constitute clear evidence to rebut the presumption of regularity.  Kyhn v. Shinseki, 24 Vet. App. 228, at 236 (2011) (Kyhn II).  However, while this appeal was pending, the Federal Circuit vacated the Kyhn II decision, holding that the Court relied upon extra-record evidence to make a finding of fact in the first instance.  Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  In light of the Federal Circuit's ruling in Kyhn and the absence of verification that the Veteran received proper notice of the December 2013 VA examination, the Veteran must be scheduled for another VA examination that addresses the questions posed in the November 2013 remand and reiterated below.

Any relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's treatment for his back and knees from the Mountain Home VA Medical Center dating from August 2009 and incorporate them into the Veteran's claims file.

2.  Schedule the Veteran for a VA examination with a new examiner of appropriate expertise to determine the nature and etiology of the Veteran's low back disability.  The examiner must review the claims file and must note that review in the report.  After performing a physical examination of the Veteran and any necessary diagnostic testing (including new radiological testing, if warranted) the examiner should provide answers to the following questions:

a)  Is it at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's low back disability had its onset in service or is otherwise related to service, to include any complaints noted in the Veteran's service treatment records?

b)  Is it at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's low back disability was caused by any of his service-connected disabilities, to include his service-connected right knee or left knee disability?

c)  Is it at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's low back disability was aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by any of the Veteran's service-connected disabilities, to include his service-connected right knee or left knee disability?

A detailed rationale for all opinions expressed should be provided; that is, each opinion should clearly indicate how the examiner arrived at the stated conclusion.

3.  Then, readjudicate the appeal.  If the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



